REINFORCEMENT OF STRUCTURES USING 3D-FABRIC WRAP

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s amendment after final rejection filed March 9, 2021, was received.  Claims 8 and 18 were amended.  Claims 9-15 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 4, after “placing ” replace “a” with –the–.
In claim 1, line 6, after “placing ” replace “a” with –the–.
In claim 1, line 11, after “placing ” replace “a” with –the–.
In claim 2, line 1, replace “may be” with –are–.
In claim 7, line 2, delete “layer ”.
In claim 16, line 10, after “fabric” insert – layer–.
In claim 16, line 13, after “fabric” insert – layer–.

In claim 19, line 1, after “one or more ” insert –of the –.
Authorization for this examiner’s amendment was given in an interview with Ataullah Arjomand on March 18, 2021.

Claim Objections
The objections to claims 8 and 18 are withdrawn because these claims have been amended to correct informalities.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Valérie (US 2015/0361596), Anders et al. (US 2008/0277013), and André de la Porte et al. (US 5,534,318) teach methods of reinforcing objects by applying a 3D fabric.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued December 23, 2020, because the claim objections have been overcome, and because previously rejected claims 9-15 have been canceled.  The prior art does not teach a method of reinforcing and/or repairing a pipe with a plurality of layers comprising at least a first reinforcement sheet, a resin-saturated or resin-impregnated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745